               IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION


UNITED STATES OF AMERICA                     *
                                             *


               V.                            *                  CR 119-078
                                             *


JAMES STUART FALLER, II                      *
                                             *




                                       ORDER




        Pending before the Court are two of pro se Defendant James

Faller, II's motions.          The first is a motion for expedited hearing

(Doc. 2); the second is an emergency motion for Rule 65 restraining

order    and    permanent     injunction         {Doc.    3).     Jurisdiction        over

Defendant's supervised release               was transferred to the Southern

District of Georgia from the Western District of Kentucky on June

26, 2019.       (See Doc. 1.)        For the following reasons, the motions
                                                                                         i


are denied.


        Defendant's     motion      for   hearing      sets     out five   reasons     to

conduct a hearing.           Three of the reasons appear to be collateral

attacks on his conviction.                One requests an "in-camera hearing
based    on    what   will    be    revealed      to     inform   the    court   of   the


background and potential dangers to Faller." The remaining request

asserts that he        cannot      pay for       his   medical    care   and   that the

""Supreme Court recognizes "supervised release' is considered in
custody."     This criminal case is not the proper avenue to assert

any of these challenges or claims.

        Defendant's   motion   for   temporary   restraining      order    and

permanent    injunction   likewise    requests   remedies   the    Court   is

powerless to award in his criminal case.

        Upon consideration, Defendant's motion for expedited hearing

{Doc. 2) and motion for temporary restraining order and permanent

injunction (Doc. 3) are HEREBY DENIED.                      |
     ORDER ENTERED at Augusta, Georgia, this /^>^dav of March,
2020.




                                        J. RANmL HALL,' CHIEF JUDGE
                                        united/states district court
                                        •SOimiERN   DISTRICT OF GEORGIA
